DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada et al (US 2011/0209986 A1, cited in IDS, heretofore referred to as Kitada) in view of Zimmer et al (US 2015/0185297 A1, heretofore referred to as Zimmer).

Regarding claim 10, Kitada teaches a method of manufacturing a magnetic sensor (Kitada; Fig 17, Element 110 and Par 0099), comprising: a hard magnetic material layer (Kitada; Fig 17, Element 107; Kitada teaches a pinned magnetic layer to hold a magnetization, i.e. a hard magnetic layer) formation process forming a hard magnetic material layer to be processed into a thin film magnet on a disk-shaped nonmagnetic substrate (Kitada; Fig 1, Element 21, Par 0033, and Par 0101); a soft magnetic material layer (Kitada; Fig 17, Element 109; Kitada teaches a free magnetic layer able to be remagnetized, i.e. a soft magnetic layer) formation process forming a soft magnetic material layer laminated on the hard magnetic material layer on the substrate (Kitada; Par 0099), the soft magnetic material layer being processed into a sensitive element sensing a magnetic field (Kitada; Par 0099, Par 0100, and Par 0102); and a hard magnetic material layer magnetization process magnetizing the hard magnetic material layer in a direction (Kitada; Fig 2, Element 30, Par 0036, and Par 0101; Kitada teaches that the pinned layer is magnetized in a predetermined direction).
	Kitada is silent on wherein magnetizing the hard magnetic material layer in a circumferential direction of the disk-shaped substrate.
	Zimmer teaches magnetizing the hard magnetic material layer (Zimmer; Fig 1, Element 140; Zimmer teaches a magnetic reference layer, i.e. a hard magnetic layer) in a circumferential direction of the substrate (Zimmer; Fig 15 and Par 0045; Zimmer teaches the magnetization pattern may be a circumferential pattern).
	Before the effective filing date of the application it would have been obvious to a person of ordinary skill in the art to use the method of Kitada with the circumferential magnetization of Zimmer in order to reduce signal jitter (Zimmer; Par 0084).

Regarding claim 11, the combination of Kitada and Zimmer teaches the method of manufacturing a magnetic sensor according to claim 10.  Kitada further teaches wherein the hard magnetic material layer magnetization process performs the magnetization by rotating the substrate around a center (Zimmer; Fig 1, Element 22 and Par 0034) thereof while moving a magnetizing member in a radial direction (Zimmer; Par 0036; Zimmer teaches the magnetizing member may be separate from the substrate holder to allow it to magnetize in the desired direction), the magnetizing member generating a magnetic field in a direction along the circumferential direction of the substrate, the magnetic field being equal to or larger than a coercive force of the hard magnetic material layer (Kitada; Fig 2, Element 30, Par 0036, and Par 0101; Kitada teaches that the pinned layer is magnetized in a predetermined direction, which means the applied magnetic field overcomes the coercive force of the pinned layer).

Regarding claim 12, the combination of Kitada and Zimmer teaches the method of manufacturing a magnetic sensor according to claim 11.  Kitada further teaches wherein the magnetizing member is provided with a north pole (Kitada; Fig 2, Element Nc) and a south pole disposed in the circumferential direction (Kitada; Fig 2, Element Sc), held in a state of being separated from the substrate with a predetermined distance (Kitada; Par 0036; Kitada teaches the magnetizing member may be separate from the substrate holder), and provides the magnetic field to the hard magnetic material layer, the magnetic field being larger than the coercive force of the hard magnetic material layer (Kitada; Fig 2, Element 30, Par 0036, and Par 0101; Kitada teaches that the pinned layer is magnetized in a predetermined direction, which means the applied magnetic field overcomes the coercive force of the pinned layer).

Regarding claim 13, the combination of Kitada and Zimmer teaches the method of manufacturing a magnetic sensor according to claim 10.  Kitada further teaches wherein the soft magnetic material layer formation process forms the soft magnetic material layer by magnetron sputtering (Kitada; Fig 1, Element 22 and Par 0051; Kitada teaches the magnetron faces the flat surface of the substrate holder) and provides uniaxial magnetic anisotropy (Kitada; Par 0036; Kitada teaches the direction is facing the substrate) in a direction intersecting the circumferential direction of the substrate by a magnetic field used in the magnetron sputtering (Kitada; Par 0038; Kitada teaches the cathode is offset from center on one side of the magnetron).

Regarding claim 14, the combination of Kitada and Zimmer teaches the method of manufacturing a magnetic sensor according to claim 11.  Kitada further teaches wherein the soft magnetic material layer formation process forms the soft magnetic material layer by magnetron sputtering (Kitada; Fig 1, Element 22 and Par 0051; Kitada teaches the magnetron faces the flat surface of the substrate holder) and provides uniaxial magnetic anisotropy (Kitada; Par 0036; Kitada teaches the direction is facing the substrate) in a direction intersecting the circumferential direction of the substrate by a magnetic field used in the magnetron sputtering (Kitada; Par 0038; Kitada teaches the cathode is offset from center on one side of the magnetron).

Regarding claim 15, the combination of Kitada and Zimmer teaches the method of manufacturing a magnetic sensor according to claim 12.  Kitada further teaches wherein the soft magnetic material layer formation process forms the soft magnetic material layer by magnetron sputtering (Kitada; Fig 1, Element 22 and Par 0051; Kitada teaches the magnetron faces the flat surface of the substrate holder) and provides uniaxial magnetic anisotropy (Kitada; Par 0036; Kitada teaches the direction is facing the substrate) in a direction intersecting the circumferential direction of the substrate by a magnetic field used in the magnetron sputtering (Kitada; Par 0038; Kitada teaches the cathode is offset from center on one side of the magnetron).

Regarding claim 16, the combination of Kitada and Zimmer teaches the method of manufacturing a magnetic sensor according to claim 13.  Kitada further teaches wherein the magnetron sputtering in the soft magnetic material layer formation process is performed in a plane (Kitada; Fig 1, Element 22; Kitada teaches the magnetron faces the flat surface of the substrate holder) facing a surface of the substrate by use of a cathode (Kitada; Fig 1, Element 42 and Par 0038) in which magnets having an asymmetrical structure with respect to the center of the substrate rotate.

Regarding claim 17, the combination of Kitada and Zimmer teaches the method of manufacturing a magnetic sensor according to claim 14.  Kitada further teaches wherein the magnetron sputtering in the soft magnetic material layer formation process is performed in a plane (Kitada; Fig 1, Element 22; Kitada teaches the magnetron faces the flat surface of the substrate holder) facing a surface of the substrate by use of a cathode (Kitada; Fig 1, Element 42 and Par 0038) in which magnets having an asymmetrical structure with respect to the center of the substrate rotate (Kitada; Par 0038; Kitada teaches the cathode is offset from center on one side of the magnetron).

Regarding claim 18, the combination of Kitada and Zimmer teaches the method of manufacturing a magnetic sensor according to claim 15.  Kitada further teaches wherein the magnetron sputtering in the soft magnetic material layer formation process is performed in a plane (Kitada; Fig 1, Element 22; Kitada teaches the magnetron faces the flat surface of the substrate holder) facing a surface of the substrate by use of a cathode (Kitada; Fig 1, Element 42 and Par 0038) in which magnets having an asymmetrical structure with respect to the center of the substrate rotate (Kitada; Par 0038; Kitada teaches the cathode is offset from center on one side of the magnetron).

Regarding claim 19, the combination of Kitada and Zimmer teaches the method of manufacturing a magnetic sensor according to claim 10.  Kitada further teaches further comprising: a control layer formation process forming a control layer between the substrate and the hard magnetic material layer (Kitada; Fig 17, Element 108 and Par 0100), the control layer controlling magnetic anisotropy of the hard magnetic material layer in an in-plane direction (Kitada; Par 0100; Kitada teaches the tunnel barrier layer 108 controls the direction of magnetization, i.e. the anisotropy, of the free layer 109).

Regarding claim 20, the combination of Kitada and Zimmer teaches the method of manufacturing a magnetic sensor according to claim 11.  Kitada further teaches further comprising: a control layer formation process forming a control layer between the substrate and the hard magnetic material layer (Kitada; Fig 17, Element 108 and Par 0100), the control layer controlling magnetic anisotropy of the hard magnetic material layer in an in-plane direction Kitada; Par 0100; Kitada teaches the tunnel barrier layer 108 controls the direction of magnetization, i.e. the anisotropy, of the free layer 109).

Regarding claim 21, Kitada teaches a magnetic sensor assembly (Kitada; Fig 17, Element 110 and Par 0099) comprising: a plurality of magnetic sensors (Kitada; Fig 17, Elements 110; Kitada teaches at least two sensors are formed), each of which comprises: a thin film magnet constituted by a hard magnetic material layer (Kitada; Fig 17, Element 107; Kitada teaches a pinned magnetic layer to hold a magnetization, i.e. a hard magnetic layer) and magnetized in an in-plane direction (Kitada; Fig 1, Element 21, Par 0033, and Par 0101); and a sensitive element constituted by a soft magnetic material layer (Kitada; Fig 17, Element 109; Kitada teaches a free magnetic layer able to be remagnetized, i.e. a soft magnetic layer) laminated on the hard magnetic material layer (Kitada; Par 0099, Par 0100, and Par 0102), the sensitive element sensing a magnetic field, wherein the thin film magnet in each of the plurality of magnetic sensors is magnetized (Kitada; Fig 2, Element 30, Par 0036, and Par 0101; Kitada teaches that the pinned layer is magnetized in a predetermined direction.
	Kitada is silent on the sensors are magnetized in a circumferential direction of a disk-shaped substrate on which the plurality of magnetic sensors is formed.
	Zimmer teaches sensors are magnetized (Zimmer; Fig 1, Element 140; Zimmer teaches a magnetic reference layer, i.e. a hard magnetic layer) in a circumferential direction of a disk-shaped substrate on which the plurality of magnetic sensors is formed (Zimmer; Fig 15 and Par 0045; Zimmer teaches the magnetization pattern may be a circumferential pattern).
	Before the effective filing date of the application it would have been obvious to a person of ordinary skill in the art to use the method of Kitada with the circumferential magnetization of Zimmer in order to reduce signal jitter (Zimmer; Par 0084).

Regarding claim 22, the combination of Kitada and Zimmer teaches the magnetic sensor assembly according to claim 21, wherein the sensitive element includes a longitudinal direction and a short direction (Kitada; Fig 1, Element 21; Kitada teaches a thin film wafer with a thin depth), the short direction being provided in a direction intersecting a direction in which the thin film magnet is magnetized (Kitada; Fig 1, Element 21 and Par 0051; Kitada teaches the magnetron faces the flat surface of the substrate holder).

Regarding claim 23, the combination of Kitada and Zimmer teaches the magnetic sensor assembly according to claim 21.  Zimmer further teaches wherein the sensitive element is constituted by a plurality of soft magnetic material layers (Zimmer; Fig 2, Element 150 and Par 0054), the soft magnetic material layers being antiferromagnetically-coupled with a demagnetizing field suppressing layer composed of Ru or an Ru alloy interposed therebetween (Zimmer; Fig 2, Element 150 and Par 0051; Zimmer teaches the coupling is separated by an anti-ferromagnet 150 made of ruthenium).

Regarding claim 24, the combination of Kitada and Zimmer teaches the magnetic sensor assembly according to claim 22.  Zimmer further teaches wherein the sensitive element is constituted by a plurality of soft magnetic material layers (Zimmer; Fig 2, Element 150 and Par 0054), the soft magnetic material layers being antiferromagnetically-coupled with a demagnetizing field suppressing layer composed of Ru or an Ru alloy interposed therebetween (Zimmer; Fig 2, Element 150 and Par 0051; Zimmer teaches the coupling is separated by an anti-ferromagnet 150 made of ruthenium).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Morikawa teaches a magnetic sensor with a conductive layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2858               

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858